 



EXHIBIT 10.1
SEPARATION AND RELEASE AGREEMENT
     Dean Foods Company and each of its subsidiaries and affiliates (hereinafter
collectively referred to as the “Company”) and Alan J. Bernon (“Executive”)
agree and represent as follows:
     WHEREAS, Executive is entitled to certain separation benefits pursuant to a
letter agreement dated September 1, 2005 (“Employment Letter”), and to the Dean
Foods Company Executive Severance Pay Plan (the “Plan”);
     WHEREAS, the parties agree and wish to ensure that they have amicably
resolved and settled all possible differences, claims, or matters pertaining to,
arising from, or associated with Executive’s employment with the Company and
subsequent termination from employment;
     THEREFORE, the parties mutually agree to enter into this Severance and
Release Agreement (the “Agreement”) and agree as follows:
     1. Termination. The Parties acknowledge that Executive’s employment with
the Company will be terminated effective September 1, 2007 (the “Termination
Date”). As set forth more fully below and in consideration for the execution of
this Agreement, including, but not limited to, the Release and Waiver of All
Claims described more fully in section 6 below and Executive’s agreement to
comply with the terms of this Agreement, Executive shall receive payments and
consideration described in section 3.
     2. Final Paycheck and Vacation Pay. The Company and Executive agree that
Executive shall receive all earned but unpaid salary through the Termination
Date plus five (5) weeks of earned, accrued and unused vacation pay in the
amount of $63,462, on or before September 15, 2007.
     3. Payments and Other Consideration.
          (a) Cash Payments. The Company shall pay and provide Executive the
following amounts, less applicable taxes and withholdings, on the next regular
payroll date after the revocation period specified in subsection 8(g) has
lapsed:
          (1) 2007 Bonus. As provided in Section 4.1 of and Exhibit A to the
Plan, the Company shall pay Executive a pro rata target bonus for 2007 in an
amount equal to 8/12ths of the 30% personal component of 80% of his annualized
base salary, or $105,600. In addition, to the extent the Company meets certain
predetermined financial targets set forth in the 2007 bonus plan, which would
have allowed Executive to receive additional compensation under the 2007 bonus
plan, the Company agrees to pay Executive in 2008 the difference, if any,
between the pro-rated bonus he would have received less $105,600 at the same
time as active employees receive 2007 bonuses.
          (2) Base Pay/Salary and Incentive Pay/Bonus. As provided in the
Employment Letter, the Company shall pay Executive an amount equal to
$2,496,000, representing two (2) years of base salary and target bonuses.

 



--------------------------------------------------------------------------------



 



          (3) Cash Payment in Lieu of Company-Paid Healthcare Continuation. As
provided in Section 4.1 of and Exhibit A to the Plan, and in lieu of any
Company-paid healthcare continuation, the Company shall pay Executive an amount
equal to $25,000.
          (4) Cash Payment in Lieu of Outplacement Benefits. As provided in
Section 4.1 of and Exhibit A to the Plan, the Company shall pay Executive an
amount equal to $25,000.
          (5) Cash Payment in Lieu of Relocation Benefit. In satisfaction of the
Company’s obligations to provide relocation benefits to Executive as described
in the Employment Letter, the Company shall pay Executive an amount equal to
$700,000.
          (6) Legal Fees. The Company will pay the reasonable and customary
legal fees incurred by Executive in connection with matters pertaining to his
separation from service with the Company and the review of this Agreement. Such
invoice shall be promptly submitted to the Company and paid by the Company prior
to November 30, 2007.
          (b) Equity Awards. As provided in the Employment Letter, all unvested
stock options and restricted stock units granted to Executive will automatically
vest after the seven (7) days revocation period specified in subsection 8(g) has
lapsed. In addition, all vested and unexercised options must be exercised on or
before the earlier of September 2, 2008, or the applicable 10 year expiration
date. Attached as Exhibit A is a listing of all options currently vested and all
options scheduled to vest after the revocation period specified in subsection
8(g) has lapsed. Attached as Exhibit B is a listing of all restricted stock
units currently vested and all restricted stock units scheduled to vest
following the lapse of the revocation period specified in subsection 8(g).
          (c) Office Assistance. The Company agrees to provide Executive with
his current cell phone and will continue to pay the cell phone charges through
September 30, 2007. Effective October 1, 2007, all billing associated with the
phone number/cell phone shall become Executive’s responsibility. The Company
also agrees to provide Executive with an office phone including voicemail access
and an email address for the remainder of 2007. In addition, because of
Executive’s continued responsibility as a Director of the Company, the Company
agrees to provide Executive with reasonable access to his current executive
assistant (or if she leaves the Company, another executive assistant designated
by the Company) to assist with answering and returning telephone calls, faxing
materials, forwarding personal mail, and other customary personal matters for
the remainder of 2007.
          (d) Employee Benefits.
          (1) Health, Vision and Dental Benefits. Executive’s current health,
dental and vision coverage will terminate effective on the Termination Date.
Executive may elect COBRA continuation coverage pursuant to the COBRA materials
that have been or will be provided to Executive by the Company through a
third-party service provider under separate cover.

2



--------------------------------------------------------------------------------



 



          (2) Supplemental Executive Retirement Plan. The Company acknowledges
that Executive will be entitled to benefits he has accrued and will accrue for
compensation paid to him in 2007 prior to the Termination Date under the terms
of the Dean Foods Company Supplemental Executive Retirement Plan as of the
Termination Date, and that such benefits will be distributed pursuant to the
terms thereof, with the terms of such plan incorporated into this Agreement by
reference.
          (3) Other Welfare Benefits. Executive may elect, at Executive’s own
expense, conversion of any other welfare benefits to the extent such conversion
is available to similarly situated employees of the Company. Executive
acknowledges that Executive has no right to continued participation as an
employee of the Company in any Company-sponsored benefit plans, other than as
set forth in this Agreement.
          (4) Retirement Plans. Executive understands and agrees that Executive
may not make any additional contributions into any Company-sponsored retirement
plan, including any 401(k) plan, nor will the Company contribute to any
Company-sponsored retirement plan on Executive’s behalf with respect to any
amounts paid to Executive other than for services performed on or before the
Termination Date. Executive acknowledges that Executive’s right to distributions
of funds held on Executive’s behalf in any Company-sponsored retirement plan
will continue to be governed by such plan, with the terms of such plan or plans
incorporated into this Agreement by reference.
          (5) Other Benefits. Executive acknowledges that he is waiving his
rights, if any, to continued participation in any other Company-sponsored
benefit plans, other than as stated in this Agreement.
          (e) Executive acknowledges that the cash payments to be paid by the
Company and other consideration provided pursuant to section 3 will be reported
to the Internal Revenue Service and other appropriate taxing authorities as
income and will be subject to withholding to the extent required by law.
Although the Company and Executive believe that the payments made and benefits
provided pursuant to this Agreement will not be considered subject to
Section 409A of the Internal Code of 1986, as amended (the “Code”), the parties
agree to cooperate to revise and amend this Agreement in order to satisfy the
Code and to prevent the imposition of any excise taxes. Executive acknowledges
that he will be solely responsible for any excise taxes imposed on severance
benefits provided by this Agreement.
          (f) Executive hereby acknowledges that the compensation provided by
section 3 does not entitle Executive to, and Executive specifically waives any
rights to, any and all Company vacation, paid-time off, and bonuses including,
but not limited to, holiday, merit, or performance bonuses, except as otherwise
provided herein.
          (g) Executive consents to and agrees that the Company may offset from
the payments under section 3 any business expenses or other debts owed by
Executive to the Company that have not been reconciled to the Company’s
satisfaction, and the cost of any Company property that has not been returned by
Executive to the Company, as of the date of Execution of this Agreement.

3



--------------------------------------------------------------------------------



 



     4. Proprietary Information, Inventions and Non-Compete Agreement. Executive
and the Company entered into a Proprietary Information, Inventions and
Non-Compete Agreement (“Proprietary Information Agreement”) dated September 7,
2005. The parties agree that the Proprietary Information Agreement shall remain
in effect according to its terms.
     5. Nondisparagement. Company and Executive agree that neither party will
make or cause to be made any statements, observations or opinions, or
communicate any information (whether oral or written) that disparages or is
likely in any way to harm the reputation of the other party.
     6. Release and Waiver of All Claims. Executive, and for Executive’s heirs,
executors, and assigns, does hereby discharge and release the Company, its
predecessors and affiliates, including, but not limited to, Dean Foods Company,
its shareholders, representatives, agents, associates, servants, employees,
attorneys, officers, directors, trustees, successors and assigns, from any and
all liability or responsibility for all grievances, disputes, actions, and
claims at law or equity, sounding in contract or tort, whether under any state
or federal statutory or common law, arising out of or related in any way to
Executive’s employment with and termination from employment with the Company,
including, but not limited to, claims for wrongful discharge, unlawful
discrimination, retaliation, breach of contract (express or implied),
intentional or negligent infliction of emotional distress, negligence,
defamation, duress, fraud, or misrepresentation, any violation of the Age
Discrimination in Employment Act of 1967, Title VII of the Civil Rights Act of
1964, the Employee Retirement Income Security Act of 1974, the Equal Pay Act of
1963, the Family and Medical Leave Act of 1993, the Fair Labor Standards Act,
the Americans with Disabilities Act, the National Labor Relations Act, Texas
Labor Code, any claim based upon the Dean Foods 401(k) Plan or any deferred
compensation plan maintained on behalf of the Company’s employees, the laws of
any state, and all claims under related common law, statutes, and executive
orders at the federal, state and local levels of government, and any claims to
any benefits from employment with the Company, other than those benefits
enumerated herein or those benefits to which Executive is entitled by law. For
good and valuable consideration, the Company irrevocably and unconditionally
releases and forever discharges Executive and his executors, heirs,
administrators, assigns, legal and financial advisors, servants, agents, and
anyone else claiming by, through, or under him (the “Executive Released
Parties”) from, and with respect to, any and all debts, demands, actions, causes
of action, suits, covenants, contracts, damages, and any and all claims,
demands, liabilities, and expenses (including attorneys’ fees and costs)
whatsoever both in law and in equity which the Company now has, ever had, or may
in the future have against the Executive Released Parties by reason of any
matter, cause, or thing which has happened, developed, or occurred in connection
with his actions as an employee or officer of the Company and its affiliates
(but, for avoidance of doubt, not in connection with his actions as a member of
the Board of Directors of the Company) before the signing of this Agreement. The
Company agrees and covenants not to sue or bring any claims or charges against,
as applicable, the Executive Released Parties with respect to any matters which
the Company has released under this Section 6, other than enforcement of the
terms of this Agreement, or any claims that as a matter of law cannot be
released.
     7. Effect of Release and Waiver. The effect of this Agreement is to waive
and release any and all claims, demands, actions, or causes of action that
Executive may now or

4



--------------------------------------------------------------------------------



 



hereafter have for any liability, whether known or unknown, vicarious,
derivative, or direct. Executive’s waivers and releases include but are not
limited to any claims for damages (actual or punitive), back wages, future
wages, commission payments, bonuses, reinstatement, accrued vacation leave
benefits, past and future employee benefits (except to which there is vested
entitlement or as provided for herein) including contributions to the Company’s
employee benefit plans, compensatory damages, penalties, equitable relief,
attorneys’ fees, costs of court, interest, and any and all other loss, expense,
or detriment of whatever kind resulting from, growing out of, connected with, or
related in any way to Executive’s employment by the Company or the termination
of such employment. This release does not apply to any claims that may arise
after the date on which Executive and the Company execute this Agreement.
     8. Notice. Executive understands and agrees that Executive:
          (a) Has had a full twenty-one (21) days within which to consider this
Agreement before executing it.
          (b) Has carefully read and fully understands all of the provisions of
this Agreement.
          (c) Is, through this Agreement, releasing the Company from any and all
claims Executive may have against the Company, including claims under the Age
Discrimination in Employment Act of 1967.
          (d) Knowingly and voluntarily agrees to all of the terms set forth in
this Agreement.
          (e) Knowingly and voluntarily intends to be legally bound by the same.
          (f) Was advised and hereby is advised in writing to consider the terms
of this Agreement and consult with an attorney of Executive’s choice prior to
executing this Agreement.
          (g) Has a full seven (7) days following the execution of this
Agreement to revoke this Agreement and has been and hereby is advised in writing
that this Agreement shall not become effective or enforceable until the
revocation period has expired.
          (h) Understands that rights or claims under the Age Discrimination in
Employment Act of 1967 (29 U.S.C. § 621, et seq.) that may arise after the date
this Agreement is executed are not waived.
     9. Miscellaneous.
          (a) This Agreement represents the entire agreement and understanding
of the parties with respect to the subject matter hereof and, except as provided
below, supersedes all prior agreements and understandings of the parties in
connection therewith. This Agreement may not be altered or amended except by
mutual agreement evidenced by a writing signed by both parties and specifically
identified as an amendment to this Agreement. Specifically, this Agreement
cancels and replaces Executive’s Change in Control Agreement dated September 7,
2005 (the “CIC Agreement”), and any prior severance agreements; provided,
however, that to the

5



--------------------------------------------------------------------------------



 



extent that any payments or benefits made by the Company under or pursuant to
this Agreement are deemed to be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code due to a change in ownership or
effective control of the Company, or a change in ownership of a substantial
portion of the assets of the Company, the Company shall pay to Executive the
Gross-Up Payment described in Section 3 of the CIC Agreement. Executive’s
Director and Officer Indemnity Agreement shall remain in effect.
          (b) Executive also agrees to cooperate fully with the Company in
connection with its investigation and/or defense of significant legal matters
pertaining to the Company’s business in which he has been involved, or which
involve facts or events that existed or arose during his period of employment by
the Company, that may be within his actual knowledge. Such cooperation shall in
each case be subject to Executive being given reasonable advance notice and
Executive’s reasonable availability. The Company will reimburse Executive for
all reasonable out-of-pocket expenses incurred by him in connection with
fulfilling his obligations under this Section 9(b). Executive agrees to provide
the Company with immediate notice of his receipt, if any, of an information
request or a summons in connection with any investigation or proceeding
initiated by a party other than the Company. In addition, Executive will not,
without the Company’s prior written consent, settle, compromise, consent to the
entry of any judgment or otherwise seek to terminate any investigation or legal
proceeding of significant legal matters pertaining to the Company’s business.
          (c) Executive acknowledges, understands, and agrees that the remedies
authorized in Paragraph 6 of the Proprietary Information Agreement, in addition
to any other legal or equitable relief allowed by law, shall also be available
to the Company in the event of a breach of this Agreement by Executive.
          (d) The Parties, by signing this Agreement, acknowledge that they each
have been afforded an opportunity to review this Agreement with an attorney or
other advisers of their choice, that they have read and understand this
Agreement, and that they have signed this Agreement knowingly, voluntarily, and
without any form of duress or coercion.
          (e) By signing below, the Parties acknowledge that they have the
authority to do so, and such authority has not been delegated or assigned.
          (f) This Agreement is made pursuant to and shall be governed,
construed, and enforced in all respects and for all purposes in accordance with
the laws of the state of Texas without regard to the law of conflicts. Should
any provision of this Agreement be declared or determined by any court to be
illegal or invalid, the validity of the remaining parts, terms or provisions
shall not be affected thereby, and said illegal or invalid part, term, or
provision shall be deemed not to be a part of Agreement.
          (g) Executive will be eligible to participate in all non-employee
director compensation plans, programs, and arrangements, including the payment
of retainer fees and committee fees, for his periods of director service
beginning on and after September 1, 2007.
     10. Signatures and Counterparts. To signify their agreement to the terms of
this Agreement, the parties have executed this Agreement on the dates set forth
opposite their

6



--------------------------------------------------------------------------------



 



signatures. This Agreement may be executed in counterparts. A facsimile of this
Agreement and signatures shall be as effective as an original.

              /s/ Alan J. Bernon                   Alan J. Bernon       Date:
September 21, 2007
 
            Company:        
 
            DEAN FOODS COMPANY        
 
           
By:
  /s/ Earl. M Jones
 
      Date: September 21, 2007  Title: Vice President, Legal        

7



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND WAIVER
     I, Alan J. Bernon, as evidenced by my signature below, acknowledge and
understand that by signing the Release Agreement (the “Agreement”) with the
Company, sooner than twenty-one (21) days following my receipt of the Agreement,
I am knowingly and voluntarily waiving my right to consider the Agreement for
twenty-one (21) days and accept such lesser time as I utilized. I promise and
guarantee that neither the Company, nor its parent corporation, nor any of its
subsidiaries, affiliates, employees, agents or representatives, induced this
waiver of the full twenty-one (21) day period by fraud, misrepresentation or a
threat to withdraw or alter the Agreement before the expiration of the
twenty-one (21) day period.
     I understand that I have until seven (7) days following the date of my
signing of the Agreement to revoke the Agreement by delivering a signed, written
revocation to a representative of the Company’s Human Resources Department.

     
/s/ Alan J. Bernon
 
   
Alan J. Bernon
  Date: September 21, 2007

8



--------------------------------------------------------------------------------



 



Exhibit A –Stock Options

         

Personnel Grant Status
  Dean Foods Company

2515 McKinney Avenue, LB 30, Suite 1200
Dallas, Texas 75201   Page: 1
File: Optstmt
Date: 9/7/2007
Time: 9:26:57AM
 
       
 
       

AS OF 9/6/2007  
    

     
Alan Bernon
  ID:
2515 McKinney Avenue
   
Dallas, TX USA 75201
   
 
   

S T O C K   O P T I O N S  

                                                                               
          Grant                                                            
Number   Date     Plan     Type   Granted     Price     Exercised     Vested    
Cancelled     Unvested     Outstanding     Exercisable  
SI000769
    1/2/1998       97     NQ     45,000     $ 19.5000       45,000       45,000
      0       0       0       0  
SI000932
    1/29/1999       97     ISO     25,200     $ 11.7917       25,200      
25,200       0       0       0       0  
SI001254
    1/29/1999       97     NQ     10,800     $ 11.7917       10,800       10,800
      0       0       0       0  
SI001307
    6/4/1999       97     NQ     72,000     $ 11.4167       72,000       72,000
      0       0       0       0  
NE001681
    1/4/2000       97     NQ     120,000     $ 12.4792       120,000      
120,000       0       0       0       0  
NE001796
    1/4/2000       97     NQ     60,000     $ 12.4792       60,000       60,000
      0       0       0       0  
SF002307
    1/22/2001       97     ISO     13,974     $ 14.3750       13,974      
13,974       0       0       0       0  
SF002308
    1/22/2001       97     NQ     72,981     $ 14.3750       72,981       72,981
      0       0       0       0  
T0000489
    1/22/2001       97     NQ     33,045     $ 12.1383       33,045       33,045
      0       0       0       0  
T0000674
    1/22/2001       97     NQ     6,089     $ 12.1383       6,089       6,089  
    0       0       0       0  
DF001312
    1/14/2002       97     NQ     25,000     $ 20.3500       25,000       25,000
      0       0       0       0  
DF001451
    1/14/2002       97     NQ     40,002     $ 20.3500       40,002       40,002
      0       0       0       0  
DF001452
    1/14/2002       97     ISO     4,914     $ 20.3500       4,914       4,914  
    0       0       0       0  
DV000254
    1/14/2002       97     NQ     35,252     $ 11.6934       0       35,252    
  0       0       35,252       35,252  
DV000257
    1/14/2002       97     NQ     23,475     $ 11.6934       0       23,475    
  0       0       23,475       23,475  
DV000259
    1/14/2002       97     NQ     6,496     $ 11.6934       0       6,496      
0       0       6,496       6,496  
DV000264
    1/14/2002       97     NQ     4,326     $ 11.6934       0       4,326      
0       0       4,326       4,326  
T0000354
    1/14/2002       97     NQ     75,084     $ 11.6934       0       75,084    
  0       0       75,084       75,084  
T0000355
    1/14/2002       97     NQ     50,000     $ 11.6934       0       50,000    
  0       0       50,000       50,000  
T0000604
    1/14/2002       97     NQ     9,213     $ 11.6934       0       9,213      
0       0       9,213       9,213  
T0000616
    1/14/2002       97     NQ     13,836     $ 11.6934       0       13,836    
  0       0       13,836       13,836  
DF002199
    1/6/2003       97     ISO     4,032     $ 20.9355       4,032       4,032  
    0       0       0       0  
DF002200
    1/6/2003       97     NQ     78,468     $ 14.2466       0       78,468      
0       0       78,468       78,468  
DV000256
    1/6/2003       97     NQ     36,841     $ 14.2466       0       36,841      
0       0       36,841       36,841  
DV000260
    1/6/2003       97     NQ     6,789     $ 14.2466       0       6,789       0
      0       6,789       6,789  
T0000606
    1/6/2003       97     NQ     14,459     $ 14.2466       0       14,459      
0       0       14,459       14,459  
T0001042
    1/6/2003       97     ISO     743     $ 20.9355       743       743       0
      0       0       0  
DF003298
    1/13/2004       97     NQ     1,070     $ 31.1700       1,070       1,070  
    0       0       0       0  
DF003299
    1/13/2004       97     NQ     36,791     $ 17.9107       0       36,791    
  0       0       36,791       36,791  
DV000253
    1/13/2004       97     NQ     17,273     $ 17.9107       0       17,273    
  0       0       17,273       17,273  
DV000258
    1/13/2004       97     NQ     3,183     $ 17.9107       0       3,183      
0       0       3,183       3,183  

9



--------------------------------------------------------------------------------



 



         
 
Personnel Grant Status
    Dean Foods Company

2515 McKinney Avenue, LB 30, Suite 1200
Dallas, Texas 75201   Page: 2
File: Optstmt
Date: 9/7/2007
Time: 9:26:57AM
 
       
 
       

AS OF 9/6/2007  
   

     
Alan Bernon
  ID:
2515 McKinney Avenue
   
Dallas, TX USA 75201
   
 
   

S T O C K   O P T I O N S  

                                                                               
          Grant                                                            
Number   Date     Plan     Type   Granted     Price     Exercised     Vested    
Cancelled     Unvested     Outstanding     Exercisable  
DV000261
    1/13/2004       97     NQ     502     $ 17.9107       0       502       0  
    0       502       502  
DV000262
    1/13/2004       97     NQ     92     $ 17.9107       0       92       0    
  0       92       92  
T0000015
    1/13/2004       97     ISO     1,070     $ 26.3199       1,070       1,070  
    0       0       0       0  
T0000769
    1/13/2004       97     NQ     6,779     $ 17.9107       0       6,779      
0       0       6,779       6,779  
T0001703
    1/13/2004       97     ISO     197     $ 26.3199       197       197       0
      0       0       0  
TU000143
    1/13/2004       97     NQ     1,069     $ 17.9107       0       1,069      
0       0       1,069       1,069  
TU000144
    1/13/2004       97     NQ     197     $ 17.9107       0       197       0  
    0       197       197  
DF902106
    1/7/2005       97     ISO     5,232     $ 18.3014       2,093       2,093  
    0       3,139       3,139       0  
DF902107
    1/7/2005       97     NQ     23,368     $ 18.3014       0       16,974      
0       6,394       23,368       16,974  
DV000249
    1/7/2005       97     NQ     10,971     $ 18.3014       0       7,970      
0       3,001       10,971       7,970  
DV000252
    1/7/2005       97     NQ     151     $ 18.3014       0       151       0    
  0       151       151  
DV000255
    1/7/2005       97     NQ     2,022     $ 18.3014       0       1,348       0
      674       2,022       1,348  
DV004565
    1/7/2005       97     ISO     1,473     $ 18.3014       0       0       0  
    1,473       1,473       0  
DV004566
    1/7/2005       97     ISO     151     $ 18.3014       0       0       0    
  151       151       0  
T0000797
    1/7/2005       97     NQ     4,306     $ 18.3014       0       2,870       0
      1,436       4,306       2,870  
T0001361
    1/7/2005       97     ISO     643     $ 18.3014       321       321       0
      322       322       0  
TU000145
    1/7/2005       97     NQ     321     $ 18.3014       0       321       0    
  0       321       321  
DF004887
    1/13/2006       97A     ISO     2,878     $ 25.6821       46       46      
0       2,832       2,832       0  
DF004888
    1/13/2006       97A     NQ     273,122     $ 25.6821       0       91,954  
    0       181,168       273,122       91,954  
DV000251
    1/13/2006       97A     NQ     128,231     $ 25.6821       0       43,173  
    0       85,058       128,231       43,173  
DV004462
    1/13/2006       97A     ISO     1,329     $ 25.6821       0       0       0
      1,329       1,329       0  
DF005340*
    2/12/2007       97A     ISO     2,259     $ 30.1121       0       0       0
      2,259       2,259       0  
DF005345*
    2/12/2007       97A     NQ     47,741     $ 30.1121       0       0       0
      47,741       47,741       0  
DV000250
    2/12/2007       97A     NQ     22,414     $ 30.1121       0       0       0
      22,414       22,414       0  
DV000263
    2/12/2007       97A     ISO     1,061     $ 30.1121       0       0       0
      1,061       1,061       0  
 
                                                                     
 
                        1,483,915               538,577       1,123,463       0
      360,452       945,338       584,886  

10



--------------------------------------------------------------------------------



 



Exhibit B – Restricted Stock Units

         
Personnel Grant Status
  Dean Foods Company
ID:
2515 McKinney Avenue, LB 30, Suite 1200
Dallas, Texas 75201   Page: 1
File: Optstmt
Date: 8/29/2007
Time: 9:50:55AM
 
       
 
       

AS OF 8/28/2007  
   

     
Alan Bernon
  ID:
2515 McKinney Avenue
   
Dallas, TX USA 75201
   
 
   
 
   
A W A R D S
   

                                                                             
Grant                                                   Number   Date     Plan  
  Type     Granted     Price     Released     Vested     Cancelled     Unvested
 
DU000424
    9/19/2005       89NQ     RSU     20,000     $ 0.0000       6,667       6,667
      0       13,333  
DU003750
    1/13/2006       89NQ     RSU     75,000     $ 0.0000       25,000      
25,000       0       50,000  
DV005410
    9/19/2005       89NQ     RSU     6,260     $ 0.0000       0       0       0
      6,260  
DV005426
    1/13/2006       89NQ     RSU     23,475     $ 0.0000       0       0       0
      23,475  
 
                                                             
 
                            124,735               31,667       31,667       0  
    93,068  

Information Currently on File

                                          Tax   Rate %   Option Broker   Award
Broker   Registration   Alternate Address
Federal
    25.000                                  
Medicare
    1.450                                  
Social Security
    6.200                                  

11